John Arbini was a member of the Walla Walla Gardeners' Association, a non-profit cooperative association. He was expelled by the trustees for violating the rules of the association governing the marketing of products and failure to pay a fine imposed. He appealed from the order of the trustees to the full membership, at a meeting of which due notice was given and hearing had according to the constitution and by-laws of the association. The order of the trustees was approved and sustained. It had the effect of forfeiting "all his rights of every kind and character, including all rights in the money or property of the association," as provided by the constitution of the association.
He brought this action, not for reinstatement as a member or to review the proceedings by which he had been expelled, but to recover his membership fee and *Page 147 
for an accounting. The court made and entered findings of fact and conclusions of law against him. He has appealed from a judgment thereon dismissing the action.
The appellant's brief has no formal assignment of error, but it does distinctly and clearly present and argue two, and only two, objections to the proceedings in the trial court. First, it is contended that the appellant was despoiled of his rights by the arbitrary action of the association through its officers and members; and second, that the trial court erroneously refused to grant him a trial by jury. Concerning the first point, the record shows that the trial court entered findings, distinctly and separately numbered and clearly and specifically setting out in detail the proceedings had, notice given and hearing had, in which hearing the appellant with his counsel participated, by and further finding that all such steps and the order and vote of the officers and members of the respondent association were in accordance with the rules of the association, and that the decision of the respondent by its officers and members was without fraud. To these written findings, or any of them, the appellant took no exception, either orally at the time they were made or in writing at any time thereafter. The findings are binding and conclusive so far as the facts are concerned.
As to the point that the appellant was entitled to a trial by jury, if it be taken that the action is one at law, the record shows an order entered that a trial by jury had been waived, under the terms of Rem. Comp. Stat., § 316, which order is in no way questioned or sought to be explained away by the appellant.
Judgment affirmed.
TOLMAN, C.J., FULLERTON, HOLCOMB, and MACKINTOSH, JJ., concur. *Page 148